Citation Nr: 0305317	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  00-09 523A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Committee on Waivers and 
Compromises of the Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether the veteran's request for waiver of recovery of 
an overpayment of Department of Veterans Affairs (VA) medical 
treatment benefits was timely.

2.  Entitlement to a waiver of the recovery of an overpayment 
of medical treatment benefits in the amount of $15,462.00.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant's representative


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from November 1984 to April 
1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 decision of the Committee 
on Waivers and Compromises (Committee) of the Regional Office 
(RO) of the VA in Detroit, Michigan.


FINDINGS OF FACT

1.  In July 1997, December 1998, and January 1999, the 
veteran was notified that he owed a debt derived from payment 
of medical treatment benefits from February 1996 to December 
1996; however, he was not notified the time limits pertaining 
to requesting a waiver of the recovery of the debt.  

2.  The veteran timely applied for a waiver of the recovery 
of the debt at issue.   

3.  The overpayment of medical treatment benefits in the 
amount of $15,462.00 was not due to the veteran's fraud, 
misrepresentation or bad faith.

4.  The veteran received medical treatment benefits to which 
he was not entitled due primarily to fault on the part of VA.  

5.  While recoupment of the overpayment by withholding his 
benefits would not defeat the purpose of the VA medical 
treatment benefits program and would cause unjust enrichment 
to the debtor, the veteran had no reasonable choice but to 
incur the debt due to the prior error made by VA and, due to 
VA error, he relinquished his right to other health coverage 
as a VA employee.  

6.  Collection of the overpayment would cause undue hardship 
to the veteran.

7.  Recovery of the debt in this case would be against equity 
and good conscience.


CONCLUSIONS OF LAW

1.  The veteran applied for a waiver of recovery of 
overpayment of VA medical treatment benefits in the amount of 
$15,462.00 in a timely manner.  38 U.S.C.A. § 5302(a) (West 
2002); 38 C.F.R. § 1.963(b)(2) (2002).

2.  The overpayment was not due to fraud, misrepresentation, 
or bad faith of the veteran and recovery of the overpayment 
of VA medical treatment benefits in the amount of $15,462.00 
would be against equity and good conscience and, therefore, 
is waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 2002); 38 
C.F.R. §§ 1.963(a), 1.965(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  In the instant case, the 
Board is granting the veteran's appeal in full.  The Board 
finds his claim for waiver of the recovery of the overpayment 
at issue to be timely and is waiving that debt.  Therefore, 
any deficiencies in the duty to notify and/or assist the 
veteran have no effect on his appeal and he has not been 
prejudiced thereby.  Bernard v. Brown, 4 Vet .App. 384, 393 
(1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  




Background

Historically, the veteran, a VA employee, received medical 
treatment at a VA facility from November 1987 onward.  On 
February 20, 1996, a VA employee discovered that he was not 
in fact eligible for such medical treatment, but had been 
afforded such medical treatment in error.  Since the error 
was due to VA administrative error, all costs prior to 
February 20, 1996, were not charged to the veteran.  

The record reflects that in June 1996, the veteran was 
notified that he was not in fact eligible for VA medical 
treatment.  He was provided notice of his procedural and 
appellate rights as they pertained to that issue only.  In 
July 1996, the veteran responded and indicated that he had 
been receiving medical care from VA for over 11 years and 
relied on those services as he had severe medical problems.  
He stated that he had been a VA employee since 1995, but had 
declined employee health care as he was already receiving 
health care from VA as a veteran.  He requested that his 
health coverage be continued until he could obtain other 
health coverage as an employee.  In September 1996, VA 
determined that the veteran should be allowed to receive VA 
medical services until he could obtain employee health care 
which would begin in January 1997.  The determination 
indicated that the veteran would only be billed for expenses 
incurred from February 20, 1996, onward.  This VA 
determination was in the form of a VA memorandum.  There is 
no record that it was sent to the veteran.  

In December 1998 and January 1999, VA notified the veteran 
that he had outstanding bills with VA.  He was not provided 
any notification with regard to his waiver rights.  In 
September 1999, the veteran requested a waiver of any debt he 
owed to VA.  In an October 1999 VA memorandum, the veteran's 
case was reviewed.  Attached to this memorandum was a 
notation which stated that the veteran had initially been 
notified of the outstanding bills on July 14, 1997; however, 
that July 1997 notification letter is not of record.

In a March 2000 determination, the Committee concluded that 
the veteran was notified of the debt in February 1996 and had 
180 days to request a wavier of the recovery thereof, but did 
not timely make such a request.  The debt was noted to be 
derived from medical expenses accrued from February 1996 to 
December 1996.  The Committee concluded that the veteran did 
not timely request a waiver of the recovery of that debt 
since his initial request for a waiver was made in September 
1999 which was more than 180 days after the February 1996 
notification letter.  


Timeliness

Under applicable criteria, a request for waiver of an 
indebtedness shall only be considered if made within 180 days 
following the date of a notice of indebtedness to the debtor.  
The 180-day period may be extended if the individual 
requesting waiver demonstrates, as a result of error by 
either the VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay 
in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing.  If the debtor does substantiate there was such a 
delay in the receipt of the notice of indebtedness, the 180-
day period shall be computed from the date of the debtor's 
actual receipt of the notice of indebtedness.  38 U.S.C.A. 
§ 5302(a); 38 C.F.R. § 1.963(b)(2).

The record does not contain the February 1996 notification 
letter.  Moreover, the Board points out that this VA 
correspondence allegedly notified the veteran, in advance, of 
his debt.  This is a legal impossibility.  The veteran's debt 
had not yet been accrued.  Even assuming the veteran was 
notified of the upcoming debt, it was not proper for him to 
be notified of a debt which did not yet exist.  The record 
also reflects that the veteran was allegedly notified in July 
1997 of outstanding bills.  This notification letter is not 
of record.  Finally, although it appears that the veteran was 
notified of his debt in December 1998 and January 1999, the 
Board fails to see any notification regarding his waiver 
rights.  

The United States Court of Appeals for Veterans Claims ("the 
Court") has held the law requires only that the VA mail a 
notice; it then presumes the regularity of the administrative 
process "in the absence of clear evidence to the contrary."  
Mindenhall v. Brown, 7 Vet. App. 271 (1994).  The Court has 
also held the appellant's statement of nonreceipt, standing 
alone, is not the type of "clear evidence to the contrary" 
necessary to rebut the presumption of regularity of the 
delivery of this notice.  Id.

The Board follows the presumption of regularity, but bases 
decisions on the evidence of record.  The Committee found 
that the veteran was notified of the debt at issue in 
February 1996.  There is no record of this notice.  However, 
the evidence of record shows that the debt in question was 
accrued after this alleged notification was sent.  Due to 
this legal impossibility, the presumption of regularity is 
rebutted and that the veteran was not properly notified of 
the debt and of the time limits pertaining to requesting a 
waiver of the recovery of the debt at that time.  Likewise, 
there is no record whatsoever of the July 1997 notification.  
The December 1998 and January 1999 notification letters were 
devoid of any information regarding the time limits 
pertaining to requesting a waiver of the recovery of the 
debt.  With regard to the July 1997 letter which is not of 
record, the presumption of regularity is rebutted as the 
subsequent letters did not address waiver rights and 
therefore, it appears unlikely that the July 1997 letter 
addressed waiver rights either as it was apparently the same 
type of letter, which the Board has had no opportunity to 
review to show otherwise.  

In sum, the Board finds that the veteran was not properly 
notified of the debt and of the time limits pertaining to 
requesting a waiver of the recovery of the debt at issue.  
Therefore, in light of the foregoing, the Board finds that 
the application for waiver was received in a timely manner.

Accordingly, the Board concludes that the application for a 
waiver of recovery of overpayment of VA benefits was timely.  
38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).


Waiver

As noted above, the veteran, through sole VA error, was paid 
VA medical treatment benefits for many years.  When the error 
was discovered in February 1996, it was determined that he 
should stop receiving these benefits.  The veteran indicated 
that, as a VA employee, he would have opted to receive 
employee health benefits if he had not already been receiving 
VA medical treatment benefits as a veteran.  The veteran's 
statement is credible and logical.  He stated that he waived 
his opportunity for such benefits because he was relying on 
VA's determination for many years that he was eligible for 
medical treatment as an employee.  Upon discovery of the 
error, the veteran requested that he be allowed to continue 
to receive medical benefits from VA until he could obtain 
employee medical benefits.  VA agreed, but apparently 
determined that the veteran should pay for those services 
from February 1996, the date of discovery of the VA error, 
through December 1996, as the veteran could obtain employee 
health coverage as of January 1997.

The veteran was provided the medical treatment benefits from 
February 1996 through December 1996.  Those benefits totaled 
$15,462.00.  

There was no fraud, misrepresentation, or bad faith on the 
veteran's part with respect to the creation of the 
overpayment at issue.  He has medical problems which are 
clearly documented in the record.  He obviously needed 
medical coverage from February 1996 to December 1996.  It is 
apparent that he had no reasonable option, but to continue 
medical services through VA for the time period in question.  

The Board must therefore evaluate whether a recovery of the 
overpayment would not be against equity and good conscience.

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a), in order to 
dispose of the matter on appeal, the Board must determine 
whether recovery of the indebtedness would be against equity 
and good conscience, thereby permitting waiver under 38 
U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The 
pertinent regulation in this case provides that the standard 
of "equity and good conscience" will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  The elements of 
equity and good conscience are as follows: (1) fault of 
debtor, where actions of the debtor contribute to creation of 
the debt; (2) balancing of faults, weighing fault of debtor 
against VA fault; (3) undue hardship, whether collection 
would deprive debtor or family of basic necessities; (4) 
defeat the purpose, whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended; (5) unjust enrichment, failure to make restitution 
would result in unfair gain to the debtor; (6) changing 
position to one's detriment, reliance on VA benefits results 
in relinquishment of a valuable right or incurrence of a 
legal obligation. 

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  It was VA's fault that 
the veteran was provided VA medical benefits when he should 
not have been provided those benefits.  The veteran relied on 
VA's determination and accepted those benefits while 
declining health benefits as an employee.  When his VA health 
benefits were terminated in February 1996, he essentially had 
no other option, but to continue using VA's health services 
until his employee health coverage commenced in January 1997.  
Therefore, although it was technically the veteran's choice 
to incur the debt, the reason he did so was due to the 
underlying error made by VA.  As such, the Board finds that 
VA was primarily at fault.  

In regard to whether failure to collect would cause unjust 
enrichment to the debtor, the veteran received benefits to 
which he was not entitled, and as such, would cause unjust 
enrichment to the debtor.  However, this is mitigated by the 
fact that the veteran had no reasonable choice, but to incur 
the debt due to the prior error made by VA.  Further, the 
record shows that the veteran previously relied on VA 
benefits.  In doing so, he relinquished his right to other 
health coverage as an employee.  He was unable to obtain that 
health coverage for over 10 months when VA cut off his free 
medical benefits.  

As to whether recoupment of those benefits would defeat the 
purpose of the benefit, the purpose of VA medical services is 
to provide eligible veterans with medical services.  In this 
case, the veteran was not in fact eligible for such services, 
therefore, the purpose of the benefit would not be defeated.  

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  The veteran, in a September 1999 statement, 
indicated that he was of limited means.  He is disabled and 
requires medical care to include hospitalizations.  The 
overpayment at issue is substantial.  It does appear that if 
he is forced to repay the overpayment, that he would suffer 
financial hardship.  

In weighing all of the elements of equity and good 
conscience, the elements in the veteran's favor outweigh the 
elements which are not the veteran's favor in this particular 
case.  Accordingly, recovery of the overpayment would be 
against equity and good conscience and waiver of recovery of 
the overpayment is warranted.




ORDER

The veteran's request for waiver of recovery of an 
overpayment of VA medical treatment benefits was timely

Entitlement to waiver of recovery of an overpayment of VA 
medical treatment  benefits in the amount of $15,462.00 is 
granted.




	                        
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

